Citation Nr: 0831495	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  03-15 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for residuals of sternal rewiring, to include 
staphylococcus (staph) infection, broken sternal wires, and 
unstable sternum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from August 1965 to October 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Fort Harrison, 
Montana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 2004, the veteran testified at a Travel Board hearing 
before the undersigned.

In a March 2005 decision, the Board denied the veteran's 
claim.  He appealed it to the United States Court of Appeals 
for Veterans Claims (Court).  While it was pending, the 
veteran's attorney and the VA Office of General Counsel filed 
a joint motion for remand.  In a September 2006 Order, the 
Court vacated the Board's decision and remanded this claim 
for readjudication.  In compliance with the Court's Order, 
the Board remanded the veteran's claim in September 2007.


FINDING OF FACT

The veteran has additional disability as a result of VA 
surgical treatment for sternal rewiring in April 2000, but 
the proximate cause of the disability was not carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable; the veteran expressly 
consented to the VA procedure which resulted in the 
residuals.


CONCLUSION OF LAW

The criteria for entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of sternal rewiring, to 
include staph infection, broken sternal wires, and unstable 
sternum, have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received prior to the enactment of 
the VCAA.

A letter dated in February 2004 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was told what the evidence needed to show in order to 
substantiate his claim for benefits under the provisions of 
38 U.S.C.A. § 1151.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in May 2008, which was prior to 
the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded examinations on the issue decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

The veteran asserts that compensation is due as a result of 
negligent VA medical care rendered in an April 2000 surgical 
procedure which failed to repair his unstable sternum.

The record shows that the veteran underwent coronary artery 
bypass in 1997 at St. Patrick's Hospital.  On December 19, 
1997, it was noted that the sternum was not completely healed 
and was causing chest pain.

Thereafter, the veteran received VA medical treatment.  On 
January 26, 2000, x-rays revealed that the veteran had 
sternal wire sutures, but they were broken.  The separated 
fragments were in close approximation.  There was some soft 
tissue swelling anterior to the sternum.  The impression was 
broken sternal wire sutures and soft tissue swelling anterior 
to the sternum, compatible with a surgical wound dehiscence.

On March 8, 2000, the veteran was seen for concerns about a 
sternal dehiscent.  He was referred for evaluation and 
repair.  It was noted that in 1997, the veteran was treated 
at St. Patrick's Hospital and underwent a coronary artery 
bypass graft times 3.  The veteran reported that since that 
time, he had 2 of those 3 vessels closed off and was having 
problems with angina.  In addition, the dehiscent of the 
sternum apparently occurred shortly after the surgery, and he 
was told by physicians at St. Patrick's that he would have to 
learn to live with it.  Since that time, he related that he 
had had considerable pain with sneezing, coughing, lifting, 
and deep breathing.  Physical examination revealed multiple 
wounds in the mid-sternum, midline abdomen, and right upper 
quadrant.  All were well-healed.  There was a lumpiness in 
the sternal area and tenderness in all areas of the manubrium 
of the sternum down to the xiphoid.  There was separation 
which was palpable in the sternum.  There was some motion 
with deep breathing.  The veteran experienced much tenderness 
on palpation of the entire wound.  The assessment was chronic 
sternal dehiscents, angina pectoris, and atherosclerotic 
heart disease status post coronary artery bypass grafting 
times 3.

On April 13, 2000, the veteran underwent a left heart 
catherization, a left ventricular cineangiography, a coronary 
artery cineangiography, a coronary artery bypass graft 
cineangiography, and an aortic root cineangiography.  The 
impression was 3 vessel coronary artery disease with normal 
left ventricle function.  A later impression that day was 
severe diffuse 3 vessel disease with "patent lima and ima to 
distal lad."  There were areas of occlusion.  Further heart 
catherizations or coronary artery bypass grafting were not 
felt to be options.

On April 17, 2000, it was noted that the veteran had an 
unstable sternum.  It was documented that the veteran was 2 
years status post coronary artery bypass grafting which was 
performed at St. Patrick's Hospital after the veteran had had 
a myocardial infarction.  He initially had good relief of his 
anginal symptoms, but six months postoperative, he again 
began to develop angina.  He also complained of a second kind 
of chest pain which was related to his unstable sternum which 
was worse with vigorous movements or coughing.  It gave him 
significant pain and was limiting what he could do in life 
and was very distressing to him.  Currently, he presented for 
sternum rewiring.  On physical examination, the sternum 
appeared intact in the superior portion; however, the 
inferior 50 percent of the sternum was grossly unstable to 
palpation.  The examiner determined that he could proceed 
with a sternal rewire.  It was specifically noted that the 
veteran understood the risks and benefits of the procedure 
including bleeding, infection, stroke, myocardial infarction, 
prolonged ventilator dependence, acute renal failure, and 
death.  The veteran indicated that he would like to proceed 
as planned.

On April 19, 2000, the veteran underwent surgery for sternal 
rewiring and sternal instability.  The veteran's previous 
sternotomy wound was reopened and surgically treated.  The 
veteran tolerated the procedure and was transferred to the 
surgical intensive care unit in stable condition.  It was 
then felt that the veteran was stable enough, and he was 
transferred out of the intensive care unit for care.  The 
veteran had one mediastinal chest tube in place which was 
removed on the first post-operative day.  On the second post-
operative day, the veteran was doing well.  The wound was 
clean, dry, and intact with staples in place.  The veteran 
was discharged on pain medication.  He was instructed to 
restrict from heavy lifting, over 10 pounds, for 12 weeks.  
He was instructed to report any wound draining, redness, 
extreme tenderness, fever, chills, or temperatures greater 
than 101.5.

On May 3, 2000, the veteran was admitted for broken sternal 
wires.  The sternal skin was very erythematous and tender to 
the touch.  There was some fluctuance beneath.  The 
impression was sternal wound infection with disruption of the 
sternum and possible mediastinal infection.  On May 4, 2000, 
the veteran was started on intravenous antibiotics.  It was 
noted that he would have a surgical consult to debride the 
distal area of the wound where there was likely an abscess.  
On May 10, 2000, it was noted that the veteran had a gaping 
sternotomy wound which was open to the outside.  There was 
air in the wound which indicated an abscess formation.  
However, since the wound was open to the outside, it was 
noted that the presence of air might not be significant.  
Clinical correlation was recommended.  On May 17, 2000, the 
veteran was noted to have an open sternotomy wound, measuring 
approximately 2.5 centimeters by 11 centimeters.  The wound 
was clean with some granulation tissue along the periphery, 
although the sternum was visible in the base of the wound.  
He was also noted to have multiple fractured sternal wires on 
x-ray examination.  The veteran underwent plastic surgery 
with bilateral pectoralis advancement flaps the following 
day.  Intraoperative culture grew out staphylococcus aureus.  
He was discharged on June 1, 2000.  At that time, it was 
noted that his axillary and sternotomy incisions were healing 
well.

An August 2, 2000 VA outpatient record shows the veteran 
complained of movement of his sternum.  On examination, he 
was found to have movement of the upper sternum, due to 
nonunion.

An August 15, 2000 letter from a VA physician indicated that 
the veteran underwent coronary artery bypass grafting which 
required splitting of the sternum.  Unfortunately, the 
veteran had dehiscence of the incision, and this resulted in 
a nonunion.  The physician indicated that this condition 
leaves the sternum and the chest unstable and caused the 
veteran chronic pain.  The veteran was unable to lift greater 
than 10 pounds.  The physician stated that the veteran was 
disabled from any type of physical labor.

A September 27, 2000 VA outpatient record shows the veteran 
complained of movement in his sternum and was diagnosed with 
nonunion of the sternum.

On October 16, 2000, the veteran was seen for an unstable 
sternum.  On examination, there was a click along the upper 
sternal/manubrial border.  There was no evidence of bony 
destruction and sternal nonunion.  The wounds were well-
healed, and there was no overt evidence of ongoing infection.  
The veteran was counseled that he would not be offered any 
surgical revision of his sternotomy/sternal nonunion at this 
time.  It was noted that it was still relatively early after 
his last surgery, and his wounds appeared to be healing well.  
He was advised that his pain may or may not improve over 
time.  A second examiner further noted that there was 
erythema, pus, or purulence.  He also advised against further 
surgery for at least one year.

A January 24, 2001 VA treatment record shows the veteran 
continued to complain of pain in the sternum and a clicking 
sensation with breathing or moving.  It increased with 
coughing.  The assessment was sternal dehiscence, unchanged.

VA treatment records dated from July and August 2001 reflect 
that the veteran was seen for continued complaints of 
sternal/chest pain.  The veteran reported having a pinching 
sensation in the epigastric area.  On September 13, 2001, he 
reported having chest pains.  Computerized tomography of the 
chest revealed granulation tissue, but low ESR implied no 
infection.  The veteran was noted to have an unstable sternum 
with chest pain.  Thereafter, the veteran continued to 
complain of pain with sternal dehiscence.

October 2001 VA hospitalization records show the veteran 
underwent surgery for his sternal wound instability.

A December 2001 VA treatment record shows the veteran stated 
that he no longer had clicking and grinding of his sternum, 
but he still experienced movement.

An April 2002 VA record shows the veteran reported that his 
sternum separated again, but it did not hurt like it had 
before.  On examination, there was movement of the sternum 
with a palpable click.

An August 2002 VA report of a chest x-ray indicated there had 
been removal of the sternotomy wires seen on previous 
examination.

In December 2002, a VA medical opinion was obtained.  The 
examiner stated that the veteran claimed that he had an 
unsuccessful sternal rewiring and residual staph infection as 
well as a heart condition resulting from the use of 
simvastatin and nefazodone which were prescribed by VA.  The 
examiner stated that she reviewed the veteran's medical 
records and his claims file.  The examiner stated that her 
review of the medical records did not substantiate any such 
carelessness, negligence, or error in judgment.  Infection 
was among the known risks that the veteran had.  The examiner 
stated that she found no evidence that the veteran acquired a 
heart condition or had a heart condition aggravated by the 
prescription of simvastatin and nefazodone.

The veteran testified at a Travel Board hearing in May 2004.  
At that hearing and in correspondence of record, he indicated 
that the wires which were connected in his sternum during 
heart surgery had broken so he went to VA to have them fixed, 
that is, to undergo rewiring and surgery for sternal 
instability.  After undergoing the surgical procedure, he 
reported that he developed a staph infection and had to 
undergo plastic surgery for the wound.  Because of the failed 
surgery and resulting staph infection, the veteran stated 
that he had residual sternum/chest pain and could not 
participate in any active pursuits.

In June 2004, a lay statement was received.  The individual 
stated that the veteran's pain from his sternum has 
negatively affected his ability to enjoy physical activities.

On October 25, 2007, the veteran underwent VA examination.  
He could no longer fish or hunt due to chest soreness.  He 
claimed chest discomfort due to a poorly wired sternum.  His 
initial coronary artery bypass graft was performed in 1997.  
In 2000, he learned that the wires had broken.  In 2000, he 
underwent repair of the broken wires.  Currently, the 
grinding of the sternal bones was bothersome to the veteran.  
He described a pinching over the sternum.  He denied any 
other symptoms.  He also felt that the plastic surgeon did a 
poor job following his staph infection.  He complained of 
muscle loss across the chest and upper extremity weakness.  
The veteran had no fever or chills since the resolution of 
the infection.  He had no report of cough or dyspnea at rest 
or with exertion.

On examination, the veteran ambulated normally and did not 
appear to be in pain.  There was a long scar on the chest and 
a diagonal scars just below the clavicles.  All scars were 
well-healed, pale in color, flat, and moveable without 
complaints of tenderness on palpation.  There was some 
crepitus felt over the sternum.  However, the veteran did not 
complain of pain, pull away, or grimace.  The assessment was 
broken sternal wires.  The veteran's claims file was 
reviewed.  The veteran underwent sternal wire repair at the 
VA medical center in April 2000.  He then developed symptoms 
and signs of sternal wound sepsis and a staph infection, 
which was treated in May and June 2000.  A CT scan showed an 
unstable sternum and evidence of sepsis in the area.  
Symptoms now included pain and a clicking sound, grinding 
sensation, or crepitus.  The examiner opined that fracture of 
wires used to close a median sternotomy for a coronary artery 
bypass graft are not uncommon.  They could occur 
spontaneously.  It would be more likely to occur if there 
were severe coughing episodes, overexertion, or a motor 
vehicle accident with a steering wheel injury.  While the 
veteran complained that his plastic surgery produced a less 
than optimal result, the examiner indicated that it was quite 
aesthetic.  The examiner concluded by stating that fracture 
of sternal wires was not an unusual finding following median 
sternotomy for a coronary artery bypass grafting procedure.

On March 10, 2008, the veteran underwent VA examination.  He 
claimed sternal pain due to broken sternal wires.  He had 
this pain with lifting, bending, sleeping, walking, and 
coughing.  It occurred as a sharp jab and persisted as a dull 
ache.  He felt a constant grinding sensation with crepitus 
noise over the sternal area.  The veteran's claims file was 
reviewed.  There were metallic chips projecting over the 
right and left thorax.  The diagnoses were sternal pain from 
sternal wound dehiscence and sternal wound dehiscence due to 
broken sternal wires and infection.  The examiner opined that 
the sternal pain, unstable sternum, and staph infection were 
caused by the broken sternal wires.  Two attempts at pectoral 
muscle readvancement failed to stabilize the sternum.  
Sternal instability and nonunion of the sternum is clinically 
evident on examination.  Palpation or movement of the 
unstable sternum elicited pain.  The examiner then opined 
that there was no evidence to indicate or suggest any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA care 
during hospitalization in April and May 2000.  Review of the 
medical record indicates the veteran received appropriate and 
timely care for broken sternal wires and infection.  It was 
not possible to determine the cause of broken sternal wires.  
This was a recognized complication after cardiac bypass 
surgery.

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

At a private hospital, the veteran underwent coronary artery 
bypass grafting.  A residual of the surgery was sternal 
dehiscence, instability, and pain.  These residuals were 
noted in January 2000.  January 2000 VA x-rays revealed that 
the veteran had sternal wire sutures, but they were broken.  
The impression was broken sternal wire sutures and soft 
tissue swelling anterior to the sternum, compatible with a 
surgical wound dehiscence.  In March 2000, the veteran was 
again seen by VA for these complaints.  Examination revealed 
a lumpiness in the sternal area and tenderness in all areas 
of the manubrium of the sternum down to the xiphoid.  There 
was separation which was palpable in the sternum.  There was 
some motion with deep breathing.  The veteran experienced 
much tenderness on palpation of the entire wound.

The veteran chose to undergo sternum rewiring surgery in 
April 2000.  Prior to surgery, on April 17, 2000, it was 
noted that the veteran had an unstable sternum.  It gave him 
significant pain and was limiting what he could do in life 
and was very distressing to him.  On physical examination, 
the sternum appeared intact in the superior portion; however, 
the inferior 50 percent of the sternum was grossly unstable 
to palpation.

It was specifically noted that the veteran understood the 
risks and benefits of the procedure including bleeding, 
infection, stroke, myocardial infarction, prolonged 
ventilator dependence, acute renal failure, and death.  The 
veteran indicated that he would like to proceed as planned.

On April 19, 2000, the veteran underwent surgery for sternal 
rewiring and sternal instability.  The veteran's previous 
sternotomy wound was reopened and surgically treated.  
Postoperatively, the veteran did well.  Upon discharge, the 
wound was clean, dry, and intact with staples in place.  The 
veteran was discharged on pain medication.  He was instructed 
to restrict from heavy lifting, over 10 pounds, for 12 weeks.  
He was instructed to report any wound draining, redness, 
extreme tenderness, fever, chills, or temperatures greater 
than 101.5.  Unfortunately, the veteran developed a staph 
infection for which he was treated in May 2000.  He was 
placed on intravenous antibiotics.  Also in May 2000, the 
veteran was noted to have broken sternal wires.  Thereafter, 
the veteran underwent plastic surgery with bilateral 
pectoralis advancement flaps.  On discharge from admission 
for that procedure, his axillary and sternotomy incisions 
were healing well.  Thereafter, the veteran continued to 
complain of having sternal instability and pain.  In October 
2000, there was no evidence of bony destruction and sternal 
nonunion.  The wounds were well-healed and there was no overt 
evidence of ongoing infection.  Two examiners advised against 
further surgical revision at that time.  Subsequently, the 
veteran has complained of pain and movement in his sternum, 
for which he was assigned a diagnosis of sternal dehiscence.

With regard to infection, following the veteran's surgery in 
April 2000, he developed a staph infection which required 
treatment and plastic surgery.  This represents additional 
disability.  However, VA law and regulation require that the 
evidence must show that the additional disability is the 
result of VA hospital care, medical or surgical treatment and 
that the proximate cause of the additional disability must be 
either carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.

Although the veteran developed a staph infection which 
eventually required treatment and plastic surgery, the 
evidence establishes that VA did not fail to exercise the 
degree of care that would be expected of a reasonable health 
care provider and that VA furnished the hospital care, 
medical and surgical treatment with the veteran's informed 
consent.

In August 2002, a VA examiner stated that her review of the 
medical records did not substantiate any such carelessness, 
negligence, or error in judgment.  Her opinion is supported 
by the record.  The veteran was doing well post-operatively 
when he was discharged after the VA rewiring surgery.  On 
discharge, the wound was clean, dry, and intact with staples 
in place.  The veteran was discharged on pain medication and 
was provided instructions regarding limited activity and what 
to do if he developed any postoperative symptoms.  After 
reporting with signs of infection, the veteran was provided 
antibiotics.  When further treatment was deemed warranted, 
plastic surgery was provided by VA.

As such, the Board finds that the VA health care 
professionals exercised reasonable care during the rewiring 
surgery, postoperative treatment, and treatment for the staph 
infection to include plastic surgery.

The VA examiner also indicated that infection was among the 
known risks that the veteran had.  This statement is also 
supported by the record.  The record shows that the benefits 
and risks of the surgery were discussed with the veteran.  He 
then made an informed choice to proceed with the surgery.  
The risks explored were significant and included both 
infection and death.  The veteran provided express consent to 
go ahead with the surgery.  The veteran has not stated that 
he did not consent to any of the surgeries or treatment 
plans.  The veteran's VA treatment records do not indicate 
that the veteran refused consent to the necessary procedures.  
They indicate that he gave express consent.

Further, the proximate cause of a veteran's additional 
disability was an event reasonably foreseeable.  Infection 
was one of the complications specifically listed by VA health 
care professionals, as noted by the VA physician in August 
2002.  The listed risks were significant, but the veteran 
proceeded with the surgery.  The staph infection which 
necessitated plastic surgery was not an event not reasonably 
foreseeable.  It was an ordinary risk of the treatment 
provided which is why the veteran was told that it was a 
risk.  The fact that the staph infection eventually required 
plastic surgery is not an event not reasonably foreseeable 
either.  As the staph infection was an ordinary risk, any 
residual flowing therefrom is not an unforeseen risk given 
the serious nature of the source, the staph infection.

With regard to any other residuals of the surgery, the Board 
notes that the veteran has complained of pain and movement in 
his sternum with crepitus.  Such symptoms have been found on 
examination.  Both before and after treatment in April 2000, 
the veteran was found to have sternal dehiscence.  He also 
complained of pain and movement of his sternum prior to the 
VA treatment.  The Board notes that, following the April 2000 
surgery, the veteran complained of, and was found to have, 
crepitus for the first time.  Since this symptom was not 
noted prior to April 2000, the Board finds that additional 
disability did result from the April 2000 treatment.

Therefore, the Board will turn to the question of whether the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  In 
the alternative, the veteran is entitled to compensation if 
the additional disability was an event not reasonably 
foreseeable.  In order to make a determination as to these 
issues, the RO scheduled the veteran for two VA examinations, 
in October 2007 and March 2008.  The October 2007 VA examiner 
opined that fracture of wires used to close a median 
sternotomy were not uncommon.  They could occur for several 
different reasons, and were not unusual findings following 
such surgery.  The March 2008 VA examiner found that there 
was no evidence to suggest any carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA care during hospitalization in April 
and May 2000.  The veteran received appropriate and timely 
care for broken sternal wires.  It was not possible to 
determine the cause of the broken wires.  This was a 
recognized complication after cardiac bypass surgery.

Based on these opinions, the Board finds that any additional 
disability regarding pain, movement, and crepitus of the 
sternum was not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  The VA examiner 
provided several possible reasons for broken sternal wires, 
indicating that determining the specific cause is often 
impossible.  Furthermore, the March 2008 VA examiner 
specifically stated that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
did not proximately cause the veteran's additional 
disability.  In fact, the veteran received appropriate and 
timely care.

Additionally, the pain, movement, and crepitus of the sternum 
are found to be events reasonably foreseeable, given the 
surgery performed on the veteran.  While the risks given to 
the veteran did not specifically include broken sternal 
wires, he was told that bleeding, infection, and even death 
could occur as a result of this surgery, and the veteran 
chose to proceed.  Furthermore, both VA examiners agreed that 
the fracture of sternal wires was not an unusual finding and 
was a recognized complication of the veteran's surgery.  
Finally, the veteran had incurred fractured sternal wires as 
a result of his 1997 surgery in a private hospital.  
Therefore, the same result occurring from a surgery 
undertaken to fix these fractures is reasonably foreseeable.

Although the veteran believes that VA negligence caused 
additional disability to him, he does not have the requisite 
medical training to make his statement competent as to this 
matter.  Competent medical evidence is required to establish 
such a diagnosis or etiology.  Jandreau v. Nicholson, 492 
F.3d 1372 (2007).  In addition, although a lay person stated 
that the veteran's painful sternum limits his activities, 
this statement has no bearing on whether the criteria under 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361 are met.

Rather, the competent evidence establishes that although the 
veteran had additional disability as a result of VA surgical 
treatment for sternal rewiring in April 2000, the proximate 
cause of the disability was not carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  Further, the veteran expressly 
consented to the VA procedure which resulted in the 
residuals.  Accordingly, the criteria for entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a staph infection and surgery, have not been 
met.

In reaching this decision, the Board has considered the 
doctrine of doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of sternal rewiring, to include staph infection, 
broken sternal wires, and unstable sternum, are denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


